                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:17-cv-02807



     JARED BRECHOT, Plaintiff

v.

     JOHN DOE, Defendant


PLAINTIFF’S MOTION TO DISMISS CLAIMS AGAINST JOHN DOE DEFENDANTS
                        WITHOUT PREJUDICE


       Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Jared Brechot, by and through

his counsel of record, files this Motion to Dismiss Claims Against John Doe Defendants

Without Prejudice. In support of his motion, Mr. Brechot offers the following:

       1.      A notice of dismissal before the opposing party serves either an answer or a

motion for summary judgment results in the claims being dismissed without prejudice per

Federal Rule of Civil Procedure 41(a)(1)(A)(i) and 41(a)(1)(B).

       2.      Mr. Brechot, through his attorney of record, has been unable to identify any

remaining John Doe Defendants who participated in an unlawful, online smear campaign of

falsities and privacy-invading materials.

       3.      Mr. Brechot has been unable to obtain additional materials which could further

facilitate his attempts to identify any remaining John Doe Defendants.

       4.      As of the date of filing, no John Doe Defendant has served either an answer or a

motion for summary judgment.


                                                1
       5.      If and when Mr. Brechot is able to obtain additional materials which could

facilitate his identification of any remaining John Doe Defendants, he intends to refile his claims.

       WHEREFORE, Plaintiff Jared Brechot, by and through his undersigned counsel,

respectfully dismisses the claims against the remaining John Doe Defendants without prejudice

pursuant to Federal Rule of Civil Procedure 41.

       Respectfully submitted this 28th day of January 2019.



                                      LAW OFFICE OF CASSANDRA M. KIRSCH, LLC

                                       /s/Cassandra M. Kirsch
                                      Cassandra M. Kirsch, CO Attorney # 46502
                                      600 17th Street, Ste. 2800-S
                                      Denver, CO 80202
                                      Phone: (303) 228-2165
                                      Fax: (877) 501-5253
                                      ckirsch@cmklawoffice.com

                                       Attorney for Plaintiff Jared Brechot


                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which sent electronic notification of this filing to

all CM/ECF participants.

                                             /s/Cassandra M. Kirsch
                                            Cassandra M. Kirsch, CO Attorney # 46502
                                            LAW OFFICE OF CASSANDRA M. KIRSCH, LLC
                                            600 17th Street, Ste. 2800-S
                                            Denver, CO 80202
                                            Phone: (303) 228-2165
                                            Fax: (877) 501-5253
                                            ckirsch@cmklawoffice.com

                                            Attorney for Plaintiff Jared Brechot
                                                 2
